Cite as 2022 Ark. App. 330
                     ARKANSAS COURT OF APPEALS
                                          DIVISION II
                                          No. CV-22-89




                                                   Opinion Delivered September   14, 2022
 ANGEL MORPHEW
                                  APPELLANT
                                                   APPEAL FROM THE SCOTT
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. 64JV-19-9]
 ARKANSAS DEPARTMENT OF HUMAN
                                 HONORABLE, TERRY SULLIVAN
 SERVICES AND MINOR CHILDREN
                                 JUDGE
                       APPELLEES
                                                   AFFIRMED

                                    MIKE MURPHY, Judge

        Appellant Angel Morphew appeals from the Scott County Circuit Court’s

 termination of her parental rights to her children, A.M. (DOB: 09-29-05) and B.M. (DOB:

 02-15-08).1 On appeal, Morphew argues that the termination order was not supported by

 sufficient evidence. She challenges only the circuit court’s best-interest finding. Specifically,

 she argues that in light of her progress, she should have been granted more time to reach

 reunification. We affirm.

        The case began on January 31, 2019, when the Arkansas Department of Human

 Services (DHS) removed the children from Morphew’s home due to her incarceration and




        1
         The circuit court also terminated the parental rights of the children’s fathers, but
 neither father appealed. As such, this appeal pertains only to Morphew.
because she left the children with an inappropriate caretaker. Prior to the removal, DHS

received reports regarding sexual and substance abuse. On March 26, the children were

adjudicated dependent-neglected due to inadequate supervision by Morphew. She was

ordered to comply with the case plan; maintain stable housing; maintain sufficient income;

maintain transportation; submit to random drug screens; complete a drug-and-alcohol

assessment and comply with the recommendations; complete parenting classes; participate

in counseling; complete a psychological evaluation and comply with the recommendations;

resolve all criminal issues; refrain from illegal activity; achieve and maintain sobriety; keep

DHS informed of her contact information and significant life events; and visit her children.

       A review hearing was held on July 23, wherein the court found that Morphew was

not in compliance with the case plan and was currently incarcerated due to a probation

revocation in Oklahoma. The court noted that prior to her incarceration, she did not have

stable and appropriate housing, she did not have stable income or transportation, she failed

to comply with individual counseling, and she had not attended the recommended intake

or outpatient treatment.

       On October 8 at the first permanency-planning hearing, Morphew remained

incarcerated in Oklahoma, but the court continued the primary goal of the case as

reunification with a concurrent goal of adoption. At the second permanency-planning

hearing on January 28, 2020, the court found that Morphew had completed some services

while in jail and had been released from incarceration in November 2019. The court changed

the goal of the case to adoption. DHS filed a petition for termination, but a couple of months


                                              2
later, an agreed order was entered continuing the termination hearing and granting

Morphew additional time for reunification. The order noted that Morphew had recently

made “significant progress.” Morphew had obtained a home, a driver’s license,

transportation, and employment; she was also attending parenting classes, beginning

counseling, attending visitation, and participating in drug court. A continuance was again

entered extending the hearing to October 27.

       On September 30, DHS filed an amended petition for termination of parental rights,

but it again requested to withdraw the petition and treat the October 27 hearing as a

permanency-planning hearing. In a review order entered in April 2021, the court changed

the goal to adoption, and DHS filed its final petition for termination of parental rights. The

court conducted a termination-of-parental-rights hearing on August 24.

       Tehrina Means, the caseworker from November 2020 to July 2021, testified that

Morphew had made progress, but she was not in compliance with the conditions of drug

court because when Means showed up for a home check, Morphew had a felon in her home.

Means testified that Morphew had not demonstrated that she learned from the case plan

and that she could protect the children because she continues to associate with felons.

       Jackie Young, Morphew’s drug-court officer, testified that Morphew was currently in

community correction for ninety days on a drug-court violation for failing to report, not

completing community service, and failing to pay toward her fine. Young testified that if

Morphew continues her noncompliance with the conditions set forth by drug court, she

could face a one-year sanction or termination (she had already done a thirty-day sanction).


                                              3
Young testified that if Morphew were terminated from the program, she is facing a ten-year

sentence. Young testified that Morphew would be released in November. She explained that

there are four phases for drug court; Morphew was currently in phase II, but upon her

release, she will be back in phase I.

       Tammy Biggs, the children’s therapist, testified that she stopped doing family therapy

because it was not beneficial. Specifically, Biggs stated Morphew was “manipulative” during

sessions.

       Deborah Tatum testified that she had been the current caseworker for about four

weeks. She stated that the children cannot go home with Morphew because Morphew is

currently incarcerated and that it is in the best interest of the children to terminate

Morphew’s parental rights. Gayla Baker, the DHS supervisor, testified that Morphew is not

suitable to care for her children due to her history and drug-court issues.

       Katherine Summit testified that she has been Morphew’s friend for about four or five

years. She said, “I know she’s made her mistakes but we’ve all made our mistakes.” She knew

Morphew loves her daughters and did not believe her parental rights should be terminated.

       Morphew testified that she is currently working a therapeutic program in community

correction. She asked for more time because she has “been working on everything [asked of

her].” She testified that she has about nine months left before she phases out of drug court.

At the conclusion of the hearing, the court granted DHS’s petition to terminate Morphew’s

parental rights. This appeal followed.




                                              4
       A circuit court’s order terminating parental rights must be based on findings proved

by clear and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3) (Supp. 2021). Clear and

convincing evidence is defined as that degree of proof that will produce in the fact-finder a

firm conviction as to the allegation sought to be established. Posey v. Ark. Dep’t of Health &

Hum. Servs., 370 Ark. 500, 262 S.W.3d 159 (2007). On appeal, the appellate court reviews

termination-of-parental-rights cases de novo but will not reverse the circuit court’s ruling

unless its findings are clearly erroneous. Id. A finding is clearly erroneous when, although

there is evidence to support it, the reviewing court on the entire evidence is left with a

definite and firm conviction that a mistake has been made. Id. In determining whether a

finding is clearly erroneous, an appellate court gives due deference to the opportunity of the

circuit court to judge the credibility of witnesses. Id.

       In order to terminate parental rights, a circuit court must find by clear and convincing

evidence that termination is in the best interest of the juvenile, taking into consideration (1)

the likelihood that the juvenile will be adopted if the termination petition is granted; and

(2) the potential harm, specifically addressing the effect on the health and safety of the child,

caused by returning the child to the custody of the parent. Ark. Code Ann. § 9-27-

341(b)(3)(A)(i) & (ii). The order terminating parental rights must also be based on a showing

by clear and convincing evidence of one or more of the grounds for termination listed in

section 9-27-341(b)(3)(B). However, only one ground must be proved to support termination.

Phillips v. Ark. Dep’t of Hum. Servs., 2022 Ark. App. 256, at 10.




                                                5
       Morphew challenges only the potential-harm prong of the circuit court’s best-interest

finding. In terminating Morphew’s parental rights, the circuit court found that the children

would be subjected to potential harm due to Morphew’s failure to comply with the case plan

and her instability. Morphew argues that she made sufficient progress such that she did not

pose such a potential danger to her children as to warrant the extreme measure of

termination of parental rights. Alternatively, she argues that she should have been granted

additional time.

       In assessing the potential-harm factor, the court is not required to find that actual

harm would ensue if the child were returned to the parent or to affirmatively identify a

potential harm. Krecker v. Ark. Dep’t of Hum. Servs., 2017 Ark. App. 537, at 12, 530 S.W.3d

393, 401. The potential-harm analysis is to be conducted in broad terms. Id., 530 S.W.3d at

401. Past actions of a parent over a meaningful period of time are good indicators of what

the future may hold. Id., 530 S.W.3d at 401.

       Morphew’s incarceration throughout the case supports the best-interest finding.

Morphew had been incarcerated multiple times since the case opened. At the time of the

termination hearing, she was incarcerated due to her second sanction in the drug-court

program. Once Morphew was released from her current incarceration, she would have to

start the drug-court program from the beginning in phase I of IV. According to testimony,

the drug-court program should take only eighteen months; however, Morphew had been in

the program for that long but was still only in phase I. If her noncompliance with the

program continued, she would be terminated from drug court and face a sentence of ten


                                               6
years’ incarceration. This evidence demonstrates that Morphew’s behavior over the course

of this twenty-eight-month long case does not show enough stability to render the circuit

court’s potential-harm finding clearly erroneous.

       On appeal, Morphew admits that she did not have flawless compliance but that she

did what was necessary to reunify with her children: she had a home, income, and

transportation and had achieved sobriety. Morphew essentially asks us to reweigh the

evidence and overlook the fact that she failed to achieve stability demonstrated by her

repeated incarcerations and failure to resolve all criminal issues. See Phillips, 2022 Ark. App.

256, at 10 (“Even full compliance with the case plan is not determinative; the issue is whether

the parent has become a stable, safe parent able to care for his or her child.”).

       Morphew directs us to Ivers v. Arkansas Department of Human Services, 98 Ark. App. 57,

250 S.W.3d 279 (2007), and Rhine v. Arkansas Department of Human Services, 2011 Ark. App.

649, 386 S.W.3d 577, where this court reversed the termination order despite the parent

having a few lapses in judgment late in the case. These cases are distinguishable because

Morphew’s behavior was more than a “lapse in judgment.” Rather, she was incarcerated

several times throughout the case, had not resolved her pending criminal charges, and was

not successful in family therapy. Accordingly, while she may have achieved sobriety, she had

not achieved stability. We agree with the circuit court that A.M. and B.M.’s need for

permanency and stability overrides Morphew’s request for additional time to improve her

circumstances.

       Affirmed.


                                               7
HARRISON, C.J., and WHITEAKER, J., agree.

Tabitha McNulty, Arkansas Commission for Parent Counsel, for appellant.

Ellen K. Howard, Ark. Dep’t of Human Services, Office of Chief Counsel, for appellee.

Dana McClain, attorney ad litem for minor children.




                                      8